Title: [Diary entry: 16 May 1781]
From: Washington, George
To: 

16th. Went to the Posts at West point. Received a particular acct. of the surprize of Colo. Green & the loss we sustained which consisted of himself & Major (Flag) killed—three officers & a Surgeon taken prisoners (the latter & two of the former wounded)—a Sergeant & 5 R[ank] & F[ile] killed—5 left wounded & 33 made Prisoners & missing—in all 44 besides Officers. The report of the number of Shipping &ca. at Fort Lee was this day contradicted in part—the number of Vessels being reduced, & said to be no higher than Bulls ferry. In consequence of this intelligence Lt. Colo. Badlam who marched with the detachment of 200 Men pursuant to the order of Yesterday & had reached Stony point halted—but was directed not to return till the designs of the enemy were better understood.